Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14, and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oehri (US 9,610,969 B2), henceforth referred to as Oehri.
Regarding Claim 11, Oehri teaches a steering column for a motor vehicle, the steering column comprising: an actuating unit in which a steering shaft is rotatably mounted (Claim 1: "A steering column for a motor vehicle"), a holding unit that is connectable to a body of the motor vehicle and that supports the actuating unit (Claim 1: "a support unit connectable with a chassis of the motor vehicle, the support unit having side jaws; a securement part disposed between the side jaws of the support unit"), wherein the actuating unit is adjustable relative to the holding unit (Claim 1: "wherein the clamping mechanism is operably engaged with the setting unit such that, in the opened state of the clamping mechanism, the setting unit is displaceable with respect to the support unit at least in the longitudinal direction of the steering column"),  a locking element that is coupled movably to the holding unit for axial locking of the actuating unit (Claim 1: "a clamping mechanism which has an opened state and a closed state and which includes a clamp bolt which penetrates openings in the side jaws of the support unit, the clamp bolt having an axis and rotating about the axis during opening and closing of the clamping mechanism"), a spring element that exerts a prestressing force on the locking element (Claim 4: "in the closed state of the clamping mechanism, the securement part is spring-elastically pressed onto the counter-securement part"),  a securing element for fixing the spring element (Column 8 lines 30-32: "In this case the securement part 23 is pressed through the spring force of the spring element 24 against the counter-securement part 26"), and a counterbearing, wherein the locking element, the securing element, and the counterbearing form a three-point arrangement in which the spring element is fixed,  (Column 8 lines 1-3: "On the setting unit 4 is further held a counter-securement part 26 specifically on the upper side wall 27 of the setting unit 4, which wall is parallel to the axis of the clamp bolt 12. The counter-securement part 26 includes a plate with a multiplicity of engagement elements 29 successively spaced apart at a particular distance in the longitudinal direction 6 of the steering column or steering spindle 2. These engagement elements 29 are provided for the engagement under form closure of the securement part 23"), wherein the spring element is supported on a first side on the locking element and on a second side on the counterbearing (Paragraph [Column 8 lines 30-32]: "In this case the securement part 23 is pressed through the spring force of the spring element 24 against the counter-securement part 26"), wherein the securing element is disposed between the locking element and the counterbearing and prestresses the spring element (Column 7 lines 64-67: "Without external force being exerted, the securement part 23 is thereby held in a certain angular position with respect to the clamp bolt 12 and can be deflected out of it against the reset force of the spring element 24").
Regarding Claim 12, Oehri teaches a clamping shaft that is fixedly connected to a cam so as to rotate with the cam, wherein the cam actuates the locking element to release or lock the actuating unit (Column 7 lines 18-20: "To open and close the clamping mechanism serves an actuation lever 18 through the swiveling of which in a known manner a cam disk 20"), wherein the cam actuates the locking element to release or lock the actuating unit (Column 7 lines 18-20: "To open and close the clamping mechanism serves an actuation lever 18 through the swiveling of which in a known manner a cam disk 20").
Regarding Claim 13, Oehri teaches the securing element is configured as a pin-like component that is fixedly connected to the holding unit (Column 9 lines 29-31: "The securement part 23 is again disposed swivellably on the clamp bolt 12. The clamp bolt is provided with a pin 35 radially projecting outwardly").
Regarding Claim 14, Oehri teaches the securing element is disposed orthogonally relative to a longitudinal axis of the spring element (Figure 1: clamp bolt 12 orthogonal to spring element 24).
Regarding Claim 17, Oehri teaches the securing element is pressed into at least one of the first and second openings (Column 6 lines 55-57: "The clamp bolt 12 is held by the margins of the openings 10, 11 penetrated by it in the side jaws 8, 9 of the support unit 1 ").
Regarding Claim 18, Oehri teaches the spring element includes a projection that engages into a cutout of the holding unit (Column 7 lines 62-63: "The bow section 24 c extends through a channel 25 in the securement part 23").
Regarding Claim 19, Oehri teaches  the counterbearing includes a positioning element that engages a corresponding structure of the spring element to fix the position of the spring element. (Column 7 line 41: "knurling on the clamp bolt 12").
Regarding Claim 20, Oehri teaches the securing element includes a knurled portion (Column 7 line 41: "knurling on the clamp bolt 12").
Regarding Claim 21, Oehri teaches the method comprises: positioning the spring element within the three-point arrangement, prestressing the spring element with a mounting force , subsequently fixedly connecting the securing element to the holding unit to fix the spring element in a prestressed state (Column 7 lines 64-67: "Without external force being exerted, the securement part 23 is thereby held in a certain angular position with respect to the clamp bolt 12 and can be deflected out of it against the reset force of the spring element").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oehri.
Regarding Claim 15, Oehri teaches the securing element is disposed obliquely relative to a longitudinal axis of the spring element (Figure 8b, securing bolt 12 disposed obliquely from spring element 37, Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the orientation of the securing element relative to the spring element, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70).
Regarding claim 16, Oehri teaches the holding unit includes a first opening and a second opening, wherein diameters of the first and second openings are adapted to correspond to a diameter of the securing element (Column 6 lines 55-57: "The clamp bolt 12 is held by the margins of the openings 10, 11 penetrated by it in the side jaws 8, 9 of the support unit 1), with the diameters of the first and second openings being unequal. (Figure 14: Opening 11 is depicted as having a different diameter than further opening 13. Alternatively, it would have been an obvious matter of design choice to make the securing holes of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47).

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Lingemann (US20200406951A1), which discloses a locking device for an adjustable steering column with a cam feature, and pin feature. Prior art made of record and not relied upon further includes Adoline(US-20040104566-A1), which discloses a lockable steering column and knurled securing pin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614